Title: To Alexander Hamilton from Nathaniel Chipman, 9 [June] 1794
From: Chipman, Nathaniel
To: Hamilton, Alexander



Rutland, Vt. [June] 9, 1794.
Dear Sir,

You have, undoubtedly, noticed the proceedings of the Democratic Society in the county of Chittenden, in this state. I find they have been published with great avidity in New York and Philadelphia. The founder of that society, and sole author of their late proceedings, perhaps you are apprized, is not an inhabitant of this state, but resides, generally in the city of New York. What could have induced that gentleman to call in the aid of my name or my writings, in support of such proceedings, is best known to himself. If you have not read the work from which the quotations are made, you might be led, from the detached sentences there cited, to believe that it contains the principles of anarchy instead of the principles of government—principles wholly subversive of a representative democracy. If you give yourself the trouble of reading the passages there cited, in their connection, you will find that they have been brought in by the head and shoulders, and with the strength of a Hercules, as a comic writer observes on a like occasion. I have, indeed, in treating of a representative democracy, asserted that “an interest in the approbation of the people, and a strong sense of accountability to them, in all official conduct is the greatest, or rather the only effectual security against abuses in those who exercise the powers of government.”
I have further said, that “to render the public sentiment a more rational and more powerful check upon every department, it is essentially necessary that there be in the constitution of every free state an effectual provision for the dissemination of useful knowledge.” That “in a republic, by which is intended a representative democracy, the powers of government are supported, not by force, but by the sentiments of the people;” that “it is necessary to cultivate a sentiment of attachment to the government.”
I still believe these sentiments to be just, not in theory only but in practice. Yet I cannot discover that they express, or even remotely imply an approbation of self-created societies and clubs, formed for the purpose of censuring the proceedings of governments in transitu, of anticipating the deliberations of constitutional bodies, or dictating the measures which those bodies ought to pursue.
If, sir, you will have the patience to read so long a letter, I will give you my reasons for believing such societies to be not only useless, but dangerous. Simple democracies, in which the people assemble in a body to enact laws, and decide upon public measures, have, from the earliest ages, exhibited scenes of turbulence, violence and fluctuation, beyond any other kind of government. No government has been able to exist under this form for any length of time. Experience has evinced that the people, collected in a body are impatient of discussion, and incapable of reasoning, but they are highly susceptible of passions. To these the more artful direct their whole attention; by these every decision in the numerous and heterogeneous assemblies of the people at large is irresistibly influenced. In a simple democracy there can be no fixed constitution, everything is liable to be changed by the frenzy of the moment, or the influence of a popular faction. In such a government, when all are immediate actors, no accountability can exist; consequently in no government have there been instances of a more flagrant violation of rights, or a tyranny more cruel and remediless than those which have been frequently exercised over a minority of the citizens or against an unpopular individual.
Such is not the government under which we live. Our national government and the governments of the several states are representative democracies. This kind of government is calculated to give a permanent security to all the essential rights of man, life, liberty and property, the equal right of acquisition and enjoyment in a just compromise with the rights of all which a simple democracy does not. It is designed in its constitution to provide equally against the tyranny of the few and the tyranny of the many.
The people have endeavored to place their delegated rulers in a constant state of accountability. This is the hinge on which American liberty turns. That the most perfect freedom of deliberation might be secured, the members of the legislature are, in their public conduct, made accountable only to the sentiments of the people by the interest which they have in the approbation of their constituents. The executive is made accountable to the public sentiment, and is further amenable to a constitutional tribunal for every violation of trust.
The powers and duties of the several departments are, in many instances, limited by the laws of the constitution, by which the people have said, thus far shall ye go and no farther. Many things are left to their integrity and discretion to act for the best good of the nation.

Congress are, from their situation, furnished with the necessary information relative to the present state of things as they may affect the nation, whether internally or externally. All this is in their debates, handed out and circulated among the people, together with all the reasons for and against any measure that could be suggested by the most mature deliberation. By these means the people have in their power sufficient information to judge calmly and rationally of the measures which have from time to time been adopted. Proceeding in this way, I am persuaded that a representative democracy may secure the most civil and political happiness of any of the kinds of government which have yet existed. Such is the state of things, that knowledge in the complicated affairs of civil society comes not by intuition. The means of information, and frequently diligent investigations, are necessary. The knowledge of the people will follow, but can rarely precede a public discussion. They will generally approve or disapprove with judgment, but, in debating, are exposed to all the rashness of ignorance, passion and prejudice.
Our self-created societies and clubs, as it appears to me, have a tendency, directly or indirectly, to introduce into the measures of government all the precipitation, all the heat and ungovernable passions of a simple democracy.
Have we reason to believe that these self-pronounced dictators have a freer access to the means of information, that they have been able, more fully, to comprehend the present circumstances, the principles, and reasons which ought to direct public measures, than those to whom the people have confided that task, or even than their more peaceable and quiet fellow-citizens? Certainly they have given us no unequivocal proof of either. Their professed design has been to promote political knowledge, but whenever they have established themselves, they have assumed a dictatorial style in their resolves. When any man or body of men have refused their dictates, or presumed to differ from their opinion, no length of meritorious services, no virtue or integrity of character, have been proof against their bold proscriptions. Like the demagogues of simple democracy, they have appealed wholly to the passions and jealousies of the people. They have assumed to speak the sentiments of the people, though, in point of numbers, they are certainly a very inconsiderable minority. If their assertions have so far imposed on the national government, as to direct their measures, it is worse than the evils of a simple democracy. It is an engine to govern the majority by a minor faction. Nothing of this kind can happen in an assembly of the people at large. Is it, sir, supposed that the measures of congress have, in their present session, been influenced by means of these societies? I should be very unwilling to believe that the American government, which I had supposed to be an improvement upon the wisdom of ages, had so soon submitted to the control of a few self-authorized oligarchs.
If, however, these societies are unable to dictate measures to the national government, they will still have a very pernicious effect. When once, though under the thickest clouds of ignorance, they have prejudged a measure, and assumed to dictate it, unless they have more candor than most men, their prejudices will rarely come to any light of conviction. This, as far as their influence extends, will, in a great degree, prevent the happy effect of the wisest and best measures. It is, perhaps, of as much importance, in general, that the people should see and acknowledge the measures of government to be wise and good, as that they should be really wise and good. If there is a failure in either respect, they will not secure the happiness of the people.
It is of great consequence that the people, with the means of information, should cultivate a disposition to judge with coolness and impartiality, and that legislators should endeavor to render the reason of their measures plain and intelligible to the common sense of mankind.
I know it is frequently said that, in a republic, it is necessary to the maintenance of liberty, that the people should be jealous of their rulers. But I have never been able to persuade myself, that, to be a good republican, a man must imbibe prejudices which is the necessary consequence of jealousy. That, certainly, is an unfortunate situation, which renders candor dangerous, or jealousy a species of virtue. In no government are rulers held more strictly and generally accountable, than in one representative democracy. Their continuance in place depends constantly on a faithful discharge of their trust.
Ought we not, then, for a suspicious jealousy to substitute a manly and rational confidence? This, by no means, implies a supine inattention to public men or measures, but it admits candor in the examination. If jealousy be a republican virtue, if it be necessary to excite suspicions among the people, to render them watchful of their liberties, it must be acknowledged that the democratic societies have, in this respect, great merit. They will not, surely, think that the people ought to exempt them from suspicions and jealousies because they are self-existent. Until their time shall come, they may, on these principles, justify any of the most violent and ill-grounded invectives against the members of the federal government, as purely intended to keep alive among the people a necessary jealousy, a wholesome distrust of rulers. If, by these means, the people should be deprived of all the present blessings of government, and the nation plunged into a long series of calamities, they have only to say, all this is the glorious price of liberty. They need not blush for their virulent censures of the executive of the federal government, for an opposition to the measures of a foreign minister—those measures which were disapproved by his nation, and for which he was recalled with pointed marks of disgrace. Notwithstanding what has been observed, I do not mean to insinuate that such associations as our democratic societies are to be animadverted upon by laws, or restrained by the constitution: the exercise of such a power would be more dangerous to liberty than the associations themselves. They must be left to rise or fall solely by the good sense of the people. Nor would I insinuate that it can never be expedient for the people to assemble to petition for a redress of grievances, whether constitutional or legislative. But it would be well if the petitions and representations of the people, unless when they come from known corporate bodies, were always to be signed individually, that it might be known how far they are expressive of the public sentiment. When they come forward from voluntary societies, there is often a deception. It is not known whether they embrace ten or ten thousand individuals.
From these observations you will be convinced that I am no friend to such societies, and that my name ought not to have been brought forward, as one who favored their principles.
I am, Sir, yours, &c.

N. Chipman.
Alexander Hamilton, Esq.

